DETAILED ACTION
1.	Claims 1-23 of application 16/470,442, filed on 17-June-2019, are presented for examination.  The IDSs received on 17-June-2019 and 23-June-2020 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 103
2.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

2.2.1 	Claims 1-2, 4-7, 9-10, 12-13, 15-16, 18-19 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Jung et al, USP Publication 2012/0150384, in view of Hou, USP Publication 2013/0053215.

2.2.2	Jung discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 1-2, 4-7, 9-10, 12-13, 15-16, 18-19 and 22.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Hou describes these features, including:
Claims 1, 13 and 19:  A system [Jung: ¶0017], comprising: 
a motor [Jung: 0036]; 
a brake mechanism, the brake mechanism structured to receive an indication of a desired change in vehicle speed [Jung: 0036 (a vehicle speed calculation unit for calculating the speed of the vehicle; a brake depth detection unit for detecting a brake depth according to operation of a brake pedal)]; and 
a controller communicatively coupled to the motor and the brake mechanism [Jung: 0036 (a controller for calculating a real-time gradient based on the detected values of the sensor and the vehicle speed calculation unit)], the controller structured to:
receive the indication of the desired change in the vehicle speed [Jung: 0036 (brake depth can indicate a desired change in speed)]; 
activate a motor speed governor responsive to the brake mechanism being in a released state, wherein the motor speed governor is structured to control the vehicle speed [Jung: 0036 (calculating a torque command value according to the operation of the brake pedal, and controlling torque of a driving motor using the calculated torque command value)]; and 
adjust an output torque responsive to the vehicle speed, wherein as a load corresponding to the motor increases the vehicle speed decreases [Hou: 0021 (method includes detecting and measuring true engine torque that results from load changes placed on the vehicle engine. A true engine speed droop is calculated from the true engine torque, and an engine speed correction command is generated based on the calculated true engine speed droop. This correction command is applied to the target engine speed at the load condition to generate a compensated engine speed signal supplied to the engine.)].

Claim 2:  wherein the vehicle comprises a direct-drive electric vehicle or a hybrid vehicle [Jung: 0032].

Claims 4, 15 and 22:  wherein the adjustment of the vehicle speed responsive to the brake mechanism in the released state comprises adjusting the vehicle speed in proportion to the load increase [Hou: 0029 (The CVT load is transferred to the engine (engine load), which causes the true engine speed (true erpm in FIG. 3) to droop along the droop line and transmitted to the controller as a true engine speed signal. This deviation between target engine speed and true engine speed results in actual vehicle ground speed deviating from target ground speed (vehicle speed lag). The engine load may be sensed by an appropriately located torque sensor 46 and transmitted to the controller 40.)].

Claim 5:  wherein the motor is operably coupled to a battery and a charge system [Jung: 0032 (the vehicle can be a hybrid vehicle or a plug-in electric vehicle, both of which would require the motor tom be coupled to a battery and a charge system)].

Claim 6:  wherein the output torque is increased responsive to an adjustment of the vehicle speed [Jung: 0035 (the rolling-back can be efficiently improved by increasing torque upon recognition of roll-back through control of the creep torque according to the speed of the vehicle;)].

Claim 7:  wherein the vehicle speed is adjusted in proportion to an application of the brake mechanism [Jung: 0037 (a current speed of the vehicle is calculated in real-time from the gear ratio and the RPM of the motor outputted from a motor RPM sensor at the side of the driving motor. Also, the brake depth detection unit may be configured to output a signal according to the brake depth)].

Claims 9 and 18:  wherein the brake mechanism moves between a depressed state and the released state [Jung: 0037 (a brake depth sensor, where any brake in a vehicle can move between a depressed and released state)].

Claim 10:  wherein the vehicle is operable in at least one of a reverse direction or a non-reverse direction [Jung: 0017(disclosing a vehicle that can move with a particular speed or acceleration, where vehicles inherently move in a forward or reverse direction)].

Claim 12:  wherein the motor speed governor is activated via a gear selectable by an operator [Jung: 0037 (Jung further discloses calculating a current speed of the vehicle in real-time from the gear ratio. However, Jung in view of Hou does not disclose wherein the gear is selectable by an operator. However, having a gear be selectable by an operator of a vehicle was well known in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art to configure the system taught by Jung and Hou, so that the gear is selectable by an operator of a vehicle, since such would allow the system to be utilized with a manual vehicle.)].

Claim 16:  wherein a command is generated to cause the motor speed governor to control the vehicle speed between a first speed and a second speed [Jung: 0037 (a brake depth sensor, where any brake in a vehicle can move between a depressed and released state)]].

2.2.3	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to combine the system taught by Jung with the decrease in speed with the increase in load taught by Hou, since such would allow for ensuring there is no droop during operation of vehicle.
2.3.1.	Claims 3, 8, 11, 14, 17, 20-21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jung et al, USP Publication 2012/0150384, in view of Hou, USP Publication 2013/0053215, and further in view of Wang et al, USP Publication 2015/0111693.

2.3.2	The combination of Jung and Hou discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 3, 8, 11, 14, 17, 20-21 and 23.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Wang describes these features, including: 
Claims 3, 14 and 20:  wherein the motor speed governor is operable between a first speed and a second speed, and wherein the first speed comprises a speed rate of zero miles per hour and a second speed comprises a calibratable speed [Wang: 0036 (vehicle speed below a calibratable speed can be 0 before reaching a calibratable speed…If the vehicle speed is less than a calibratable creep speed, then the hybrid powertrain system may be in a speed control and the electric machine speed may equal to a calibratable engine idle speed at step 218")]. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the combination of Jung and Hou with the speeds taught by Wang, since such would allow for user customizable speed.

Claims 8, 17 and 23:  wherein the controller is further configured to deactivate the motor speed governor responsive to at least one of the vehicle speed comprising a speed rate of zero miles per hour or receiving an indication of a desired change in vehicle acceleration [Wang: 0032 (If the powertrain system is in park/neutral, the internal combustible engine is off, and the system identifies that a foot-off accelerator pedal condition exists, the system may command an idle function by requesting the electric machine speed to be in speed control and calibrated to a value lower than an engine idle condition.)]. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the combination of Jung and Hou with the deactivation taught by Wang, since such would allow for ensuring that the vehicle remains idle when the vehicle is stopped.

Claims 11 and 21:  wherein the calibratable speed corresponds to a rate of speed between zero miles per hour and 2.5 miles per hour.  [The combination of Jung and Hou and Wang does not expressly disclose wherein the calibratable speed corresponds to a rate of speed between zero miles per hour and 2.5 miles per hour. However, having the calibratable speed correspond to a rate of speed between zero miles per hour and 2.5 miles per hour could have been determined through routine experimentation].
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the combination of Jung and Hou and Wang, so that the calibratable speed corresponds to a rate of speed between zero miles per hour and 2.5 miles per hour based on specific applications of the system, in so much as the user may wish the vehicle to maintain a constant speed relative to a low vehicle speed or to prevent vehicle roll back.

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited.
Documents A-C define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
4.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661